Citation Nr: 0311470	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  95-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for a gastrointestinal disorder manifested by duodenal ulcer.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957, from November 1957 to August 1961, and from 
June 1965 to May 1967.  This matter came to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In a September 1997 decision, 
the Board denied an increased evaluation for the veteran's 
gastrointestinal disorder.  The veteran appealed the denial 
of this claim to the United States Court of Appeal for 
Veterans Claims (Court).  Based on a joint motion, that 
decision was vacated by the Court and remanded to the Board 
in November 1999.

In May 2000 the Board, pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999), recharacterized the issue and remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected gastrointestinal disorder 
manifested by duodenal ulcer is manifested by anemia and 
weight loss, with complaints of vomiting, melena, and 
hematemesis, resulting in no more than moderately severe 
disability.

3.  Definite impairment of health as a result of the 
veteran's service-connected gastrointestinal disorder has not 
been shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for gastrointestinal disorder manifested by duodenal 
ulcer have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.114, Diagnostic Code 7305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, subsequent to the Board's May 
2000 remand, VA notified the claimant by letters dated in 
December 2000 and April 2002 that VA would obtain all 
relevant evidence in the custody of VA.  He was also advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002).  In this case, the 
veteran's service department medical records are on file, and 
his VA treatment records have been associated with the claims 
file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2002).  The claimant has provided 
authorizations, and his private medical records were 
obtained.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2002).  There is no indication that other 
Federal department or agency records currently exist that 
should be requested.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2002).  The claimant was notified of 
the need for a VA examination, and one was accorded him.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was asked to advise VA if there were any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case and supplemental statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  See 38 
U.S.C.A. § 5103A(b)(2), (3) (West 2002); 38 C.F.R. § 3.159(e) 
(2002).  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, because there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  

Factual Background

The veteran's service medical records reveal complaints of 
epigastric cramps in January 1958.  In September 1966, he 
complained of cramps and nausea, as well as "burning 
epigastric pain for past 3 to 4 weeks."  In September 1969, 
the veteran was treated for hemorrhoids and rectal bleeding. 
He underwent a sigmoidoscopy and hemorrhoidectomy.

The veteran was hospitalized in December 1972 for a duodenal 
ulcer that had been found by esophagoscopy-gastroscopy and 
duodenoscopy.  He gave a history of being hospitalized in 
1961 and 1962 for similar symptoms of midepigastric pain and 
hematemesis, with a diagnosis of gastric ulcer by an upper 
gastrointestinal series.  After eight months of treatment, it 
was reported that the ulcer had healed.  In October 1973, the 
veteran sought treatment for "congestion, coughing up blood 
for two days."  The impression was gastritis.

A June 1975 examination for re-enlistment in the reserves 
reported a history of a "minor ulcer 1959-60."  A limited 
upper gastrointestinal series was performed in April 1983, 
that revealed an antral ulcer, an ulcer in the superior 
aspect of the duodenal bulb, and a possible ulcer in the 
midportion of the duodenal bulb.  In May 1983, the veteran 
underwent an esophagogastroduodenoscopy procedure that found 
an antral ulcer.  The report also noted that "[t]he duodenal 
bulb was remarkable in that it was somewhat foreshortened and 
scarred."  The diagnoses included "[a]cid peptic disease as 
noted by a prepyloric erosion, mild duodenitis and 
superficial bulb ulceration."

The veteran was afforded a VA medical examination in January 
1994.  The veteran's weight was 221 pounds, with the maximum 
weight of 240 for the previous year.  Clinical laboratory 
reports noted anemia.  The examiner's impression was chronic 
relapsing duodenal disease, with a recent gastrointestinal 
bleed.  

A letter dated in January 1994, from G. D. Gardner, M.D., 
reported treatment for a severe gastrointestinal bleed from 
duodenal ulcer disease in December 1993.  The veteran gave a 
history of three previous gastrointestinal bleeds, with the 
most recent of these occurring in 1991.  An upper 
gastrointestinal endoscopy revealed a markedly deformed 
duodenal bulb with pseudodiverticula and fresh ulcers in the 
bulb.  Dr. Gardner wrote that the "endoscopic findings would 
suggest this is not simply an acute situation but one of 
chronic relapsing duodenal ulcer disease with the formation 
of a markedly deformed duodenal bulb and pseudodiverticula."

Clinical records from Dr. Gardner noted in January 1994, that 
the veteran had macrocytic anemia.  In March 1994, it was 
noted that the veteran's duodenal ulcer was asymptomatic.  
Iron deficiency anemia was treated with medication.  Records 
dated in May 1994, revealed that Dr. Gardner began treating 
the veteran with antibiotics, as helicobacter pylori was 
suspected.  In September 1994, it was noted that symptoms 
considered as irritable bowel syndrome were aggravated by 
stress.  Due to the veteran's observation of hematochezia, a 
proctosigmoidoscopy was performed in October 1994, which 
detected hemorrhoids and polyps.

Service connection for gastrointestinal disorder manifested 
by duodenal ulcer was granted, and a 20 percent disability 
rating was assigned by an August 1994 rating action. 

A statement from Dr. Gardner dated in January 1995, reported 
that the veteran would require chronic usage of Prilosec to 
control severe ulcer reflux esophagitis, as well as severe 
intractable duodenitis and epigastric pain with recurrent 
duodenal ulcers.  It was noted that the veteran was 
helicobacter pylori positive, and had been treated with 
antibiotics but that he continued to have pain and the reflux 
symptoms.

VA outpatient treatment records dated from June 1995 to 
November 1995, revealed that the veteran complained of lower 
abdominal discomfort in August 1995.  The veteran denied 
tarry stools and did not complain of nausea or vomiting.  The 
remainder of the clinical records indicate treatment for 
nonservice-related disorders.  These records further indicate 
that the veteran's weight was 233 pounds in June 1995, and 
238 pounds in November 1995.

In January 1996, VA Medical Center records revealed that the 
veteran complained of lower abdominal pain, vomiting, gas, 
and a decrease in appetite.  On testing, anemia was not 
found.  The assessment was acute pancreatitis after passage 
of a common bile duct stone and choledocholithiasis.  An 
endoscopic retrograde cholangiopancreatography found the 
esophagus, stomach, and duodenum were normal.  In February 
1996, the veteran underwent a laparoscopic cholecystectomy 
and an intraoperative cholangiogram.

The RO increased the disability rating of the veteran's 
service-connected gastrointestinal disorder manifested by 
duodenal ulcer to 40 percent by a rating action in August 
1996. 

An October 1996 VA examination report shows that the veteran 
complained of intermittent and recurrent abdominal pain and 
cramping; intermittent vomiting, averaging two or three times 
a week; nausea; considerable gas and bloating; and difficulty 
swallowing.  The veteran stated he had lost approximately 15 
pounds over the previous months.  He further noted occasional 
melena.  An episode of hematemesis was reported to have 
occurred at the time of his gallbladder removal in February 
1996.  Examination of the abdomen revealed moderate 
tenderness in the mid-upper gastric area with no rebound or 
spasm.  The abdomen was reported as soft, obese, and with no 
palpable masses.  On rectal examination, there were no 
palpable masses in the rectal pouch and no fresh blood on the 
examining finger.  An upper gastrointestinal study was 
performed which revealed scarring, and deformity of the 
pyloroduodenal segment, secondary to prior duodenal ulcer 
disease, with no evidence of an active crater.  A direct 
sliding-type hiatal hernia of the stomach, with mechanism for 
reflux was reported as possibly accounting for the veteran's 
intermittent dysphagia.  However, peptic esophagitis was not 
found.  The clinical diagnoses were chronic duodenal ulcer, 
inactive; exogenous obesity; and dysphagia.

During his May 1997 Central Office hearing before the 
undersigned, the veteran testified that often after he ate, 
he had a bad taste in his mouth and his "food comes back."  
He further stated that there were times when he would have a 
vomiting episode with fresh blood, or diarrhea with blood. He 
stated that he would vomit approximately two or three times 
every two weeks, and that it would then go away "for a whole 
month even."

In October 1997, the veteran complained of rectal bleeding 
and the taste of blood in his mouth.  Examination of the 
abdomen revealed no hepatosple or nomegaly.  However there 
was pain upon palpation of the left upper and lower quadrants 
with no rebound or Murphy's sign.  A computed tomography (CT) 
scan was to be conducted within seven days and the veteran 
was referred to the GI clinic as soon as possible.  

In July 1998, the veteran reported to the VA emergency room 
with complaints of crampy, intermittent peri-umbilical left 
lower quadrant abdominal pain and rectal bleeding.  His pain 
was aggravated by position, deep breathing and movement.  His 
wife noted increasing abdominal distention.  He denied weight 
loss, easy fatigability, fever, chills, or sweats.  He also 
denied nausea, vomiting or diarrhea, prolonged bleeding or 
easy bruising.  Examination his abdomen revealed few audible 
bowel sounds, tympanic to percussion, tender to deep 
palpation with guarding.  There were no other peritoneal 
signs or organomegaly.  A rectal examination revealed bright 
red blood without evidence of a mass.  It was noted that 
there were multiple possible etiologies of the veteran's 
recurrent GI bleed, but that it was most likely the result of 
his hemorrhoids.  The veteran was again admitted for rectal 
bleeding in July 1999.  He complained of passing blood clots 
on and off in the last three weeks.  He felt weak and 
reported abdominal pain.  The veteran's abdomen was obese, 
with tenderness to palpation of the right upper and left 
lower quadrants.  Rectal examination was hemocult positive 
with brown stool in the rectal vault without blood clot or 
gross blood.  The assessment was GI bleed.  A May 2000 VA GI 
consult indicates the veteran complained of fecal 
incontinence and mild intermittent rectal bleeding.  The 
consult notes that the veteran had a history of several 
episodes of GI bleeding from duodenal ulcers in the distant 
past with subsequent treatment for documented H. Pylori.  The 
last esophagogastroduodenoscopy revealed only non-specific 
gastritis with a negative Campylobacter-like organism (CLO) 
test.  His gastroesophageal reflux disease symptoms were 
previously controlled but were now inadequately controlled on 
high dose H2 blockers.  The diagnoses included history of 
probable H. Pylori related bleeding and PUD, now resolved 
with irradication of H. Pylori.  

The veteran was afforded a VA gastrointestinal examination in 
May 2002.  He reported a history of peptic ulcer disease 
since 1958, with many upper GI bleeds, the one occurring in 
1996, requiring a blood transfusion.  The last upper 
endoscopy was in August 1999 and showed non-specific 
gastritis with two erosions and non-specific inflammation of 
the duodenal bulb.  CLO testing was negative.  At the time of 
the examination, he complained of epigastric pain with 
regurgitation, radiating to the left upper extremity, 
occurring two and a half to three hours after eating.  He 
reported periodic nausea without vomiting.  He also reported 
weight gain due to frequent food intake to relieve his 
symptoms.  He also had a history of black stools and of 
bright red blood in his stools.  A May 2000 sigmoidoscopy was 
negative.  Previous colonoscopy revealed diverticulosis.  He 
reported feeling dizzy when arising from his bed in the 
morning and frequent rectal bleeding because of constipation.  
Examination revealed the veteran to weight 268 pounds.  His 
abdomen was very obese, soft and non-tender.  He did 
verbalize tenderness on moderate pressure in the epigastrium.  
There were normal bowel sounds and no organomegaly.  A 
digital rectal examination revealed lax anal sphincter tone 
and mildly pinkish-gloved finger.  Diagnoses included peptic 
ulcer disease with history of upper GI bleed and no anemia at 
the present.  Diagnoses also included gastroesophageal reflux 
disease and rectal bleed due to diverticulosis.  


Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected gastrointestinal disorder is 
rated 40 percent disabling under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  Under Diagnostic Code 7305, a 
moderately severe disability, meaning less than severe but 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year, 
warrants a 40 percent disability rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  A maximum scheduler rating of 60 
percent is warranted when disability is severe; with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.  See also 38 C.F.R. 
§ 4.112 (use of weight loss in evaluations).

VA regulations acknowledge that certain diseases of the 
digestive system produce a common disability picture and that 
certain coexisting diseases do not lend themselves to 
distinct and separate disability evaluations without 
constituting pyramiding.  38 C.F.R. § 4.113.  See 38 C.F.R. 
§ 4.14 (rating the same disability under various diagnoses is 
to be avoided).  Moreover, regulations specify that 
disabilities under certain diagnostic codes, including Code 
7305, will not be combined with each other.  Rather, a single 
evaluation is assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher rating when warranted by the severity of 
the overall disability.  38 C.F.R. § 4.114.  

The evidence of record does not show the presence of 
manifestations that would support the assignment of a higher 
disability evaluation under Diagnostic Code 7305.  The 
evidence clearly shows that the veteran experiences recurrent 
gastrointestinal problems.  His testimony and the medical 
evidence of record have indicated that the veteran 
experiences episodic nausea and vomiting, accompanied by 
stomach discomfort.  The medical evidence presented does not, 
however, demonstrate that the veteran's chronic 
gastrointestinal problems are more than moderately severe in 
degree.  Rather, the evidence shows that the veteran 
maintains a more than adequate weight for his height and 
frame; the clinical records reveal that the ideal body weight 
for the veteran is 184 pounds.  Clinical records reveal that 
the veteran's weight was reported as 221 in January 1994, and 
remained relatively constant at approximately 235 pounds from 
June 1995 to February 1996, and was 268 pounds at his most 
recent May 2002 VA examination.  Although the veteran has 
reported weight loss, the evidence does not indicate 
prolonged weight loss to a degree that is productive of 
definite health impairment.

The evidence of record shows that the veteran has experienced 
weight loss, melena, anemia, reflux, vomiting, abdominal 
pain, and hematemesis.  However, the criteria for a rating in 
excess of 40 percent under Diagnostic Code 7305 requires more 
than a showing of this symptomatology.  A 60 percent 
disability rating requires the showing that manifestations of 
the veteran's service-connected gastrointestinal disorder 
manifested as duodenal ulcer disease results in definite 
impairment of the veteran's health.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  This has not been shown.  Although the 
veteran has experienced severe gastrointestinal bleeding, the 
most recent episode in 1993 requiring hospitalization and 
transfusions, medication has been prescribed to control his 
duodenal ulcer disease.  Indeed, the most recent VA 
examinations revealed no evidence of an active ulceration or 
anemia.  The recent episode of hematemesis was in association 
with an occurrence of acute pancreatitis and 
choledocholithiasis, and not due to his service-connected 
gastrointestinal disorder.  As noted above, hematochezia was 
observed by the veteran in 1994, however, this was shown to 
be a result of hemorrhoids and colonic polyps.  The findings 
of anemia and weight loss have been shown by the evidence, 
and the veteran has testified to occasional melena and 
recurrent vomiting. Nevertheless, the resultant impairment 
has not been demonstrated to the degree required so as to 
warrant an increased rating under Diagnostic Code 7305.  
Additionally, although the veteran experiences chronic 
episodes of epigastric pain, he has not indicated that this 
pain is constant or intractable.

However, the Board is required to give consideration to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As 
such, in evaluating service-connected disabilities, the Board 
considers functional impairment due to pain.  A determination 
of the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment, 
must be considered.  38 C.F.R. § 4.10 (2002).  The veteran 
testified before the Board that he experienced dizziness and 
weakness due to his anemia.  An episode of dizziness was 
reported in November 1995, however, this was noted as due to 
medication for prostatitis.  The veteran stated that due to 
his service-connected gastrointestinal disorder, he was 
precluded from weightlifting, fishing, yard work, and some 
housework.  However, the objective evidence of record 
indicates that the veteran is able to participate in bicycle 
riding and walks frequently for recreational activities.  He 
further stated that due to his service-connected 
gastrointestinal disorder he has been unable to find 
employment since 1989.  In this regard, the Board notes that 
the veteran's VA vocational rehabilitation was discontinued 
in 1995, due to a finding that his disabilities prevented him 
from "preparing for, obtaining or maintaining a training 
program or employment."  The Board further notes, however, 
that the veteran has numerous nonservice-connected disorders 
which were considered in this finding, to include a 
psychiatric disorder, prostatitis, high blood pressure, and 
back problems.  As such, the Board finds that the functional 
impairment shown as a result of the veteran's service-
connected gastrointestinal disorder is no more than 
moderately severe and is well encompassed by the disability 
rating currently assigned.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (hereinafter Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002) in the first 
instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  An increased rating is 
provided for the veteran's service-connected gastrointestinal 
disorder manifested by duodenal ulcer but the medical 
evidence reflects that those manifestations are not present 
in this case.

As such, a rating in excess of 40 for the veteran's service-
connected gastrointestinal disorder manifested by duodenal 
ulcer is not warranted.

The Board notes that, although the veteran has appealed an 
initial decision for his gastrointestinal disorder, the 
current disability rating is effective to the date of his 
initial claim for service connection.  The evidence of record 
does not indicate that the current disability level is 
significantly different from that during any other period 
during the veteran's appeal.  Therefore there is no basis for 
considering staged ratings in this case.  Fenderson v. West, 
12 Vet. App 119 (1999).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 40 percent for a 
gastrointestinal disorder manifested by a duodenal ulcer is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

